 1   Michele R. Stafford, Esq. (SBN 172509)
     Matthew P. Minser, Esq. (SBN 296344)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3   Alameda, California 94502
     Telephone: (510) 906-4710
 4   Email: mstafford@sjlawcorp.com
     Email: mminser@sjlawcorp.com
 5
     Attorneys for Plaintiffs, Operating Engineers’ Health
 6   And Welfare Trust Fund for Northern California, et al.

 7   Marcus T. Brown (State Bar No. 255662)
     Law Office of Marcus T. Brown
 8   3100 Oak Road, Suite 100
     Walnut Creek, CA 94597
 9   (925) 482-8950 / (925) 482-8975 (Fax)
     marcus@marcusbrownlaw.com
10
     Attorney for Defendant, Vortex Marine Construction, Inc.,
11   A California Corporation, dba Vortex Diving, Inc.,
12                                              UNITED STATES DISTRICT COURT
13                                           NORTHERN DISTRICT OF CALIFORNIA
14

15   OPERATING ENGINEERS’ HEALTH AND                                          Case No. C17-03614 KAW
     WELFARE TRUST FUND, et al.,
16                                                                            JOINT REQUEST TO CONTINUE CASE
                         Plaintiffs,                                          MANAGEMENT CONFERENCE AND
17                                                                            EXTEND MEDIATION DEADLINE;
               v.                                                             [PROPOSED] ORDER THEREON
18
                                                                              Date:                      October 23, 2018
19   VORTEX MARINE CONSTRUCTION, INC., a                                      Time:                      1:30 p.m.
     California Corporation, dba VORTEX DIVING,                               Location:                  1301 Clay Street,
20   INC.,                                                                                               Oakland, California
                    Defendant.
21                                                                            Judge:                     Honorable Kandis A.
                                                                              Westmore
22
               Plaintiffs and Defendant Vortex Marine Construction, Inc., A California Corporation, (“Vortex”
23
     or “Defendant”), by and through their respective counsel of record, hereby respectfully request to
24
     continue the Case Management Conference, currently on calendar for October 23, 2018 for
25
     approximately ninety (90) days. Plaintiffs and Defendant also respectfully request to extend the deadline
26
     to hold the mediation session by ninety (90) days. Good cause exists for the extensions, as follows:
27
               1.        As the Court’s records will reflect, this action was filed on June 22, 2017 (Dkt. #1).
28
                                                                          1
     JOINT REQUEST TO CONTINUE CMC AND EXTEND MEDIATION DEADLINE
                                       C:\Users\IMBRIA~1\AppData\Local\Temp\notes06E812\Request to Continue CMC and Extend Mediation Deadline.docx
     Case No. C17-03614 KAW
      
 1   Defendant’s Agent for Service of Process was served on July 14, 2017. Plaintiffs filed a Proof of Service

 2   of Summons with the Court on August 23, 2017 (Dkt. #8).

 3             2.        Plaintiffs filed a Request for Entry of Default on August 23, 2017 (Dkt. #9). Default was

 4   entered on August 29, 2017 (Dkt. #10).

 5             3.        Plaintiffs filed a Motion for Default Judgment on February 6, 2018 (Dkt. #15). Defendant

 6   filed an Opposition to Plaintiffs’ Motion for Default Judgment on February 20, 2018 (Dkt. #26).

 7             4.        Defendant filed a Motion to Set Aside Entry of Default on February 20, 2018 (Dkt. #23).

 8   Plaintiffs filed an Opposition to Defendant’s Motion to Set Aside Entry of Default on March 6, 2018

 9   (Dkt. #31).

10             5.        The Hearing on Defendant’s Motion to Set Aside Entry of Default was held on April 19,

11   2018. On April 27, 2018, this Court issued an Order temporarily granting Defendant’s Motion to Set

12   Aside Entry of Default (Dkt. #38).

13             6.        On June 20, 2018, the Court granted Defendant’s Motion to Set Aside Entry of Default

14   (Dkt. #46).

15             7.        On June 26, 2018, Counsel participated in a Case Management Conference. At that time,

16   the Court set the pretrial schedule.

17             8.        On June 26, 2018, the Court ordered the Parties to participate in mediation within the

18   presumptive deadline of ninety days, (Dkt. No. 52), as stipulated.

19             9.        On July 3, 2018, the Court issued a Notice of Appointment of Mediator Randall

20   Willoughby (Dkt. No. 53).

21             10.       The Parties participated in a pre-mediation phone conference on July 25, 2018 with Mr.

22   Willoughby.

23             11.       Counsel then attempted to coordinate via e-mail to secure a mutually agreeable date for

24   mediation. However, the Parties and Mr. Willoughby were unable to coordinate an acceptable date.

25             12.       Counsel then determined that both November 1, 2018 and November 8, 2018 are dates

26   that are acceptable to all necessary individuals except Mr. Willoughby, the mediator.

27             13.       The Parties have confirmed that due to scheduling conflicts, it will be impossible to hold

28
                                                                          2
     JOINT REQUEST TO CONTINUE CMC AND EXTEND MEDIATION DEADLINE
                                       C:\Users\IMBRIA~1\AppData\Local\Temp\notes06E812\Request to Continue CMC and Extend Mediation Deadline.docx
     Case No. C17-03614 KAW
      
 1   a mediation session during any other date in November or December.

 2             14.       Counsel then contacted the Court’s ADR department who confirmed that they can

 3   attempt to find another mediator for either November 1, 2018 or November 8, 2018 however the ADR

 4   department confirmed that the mediation deadline must be extended by the Court first.

 5             15.       On October 16, 2018, Mr. Willoughby’s office contacted Counsel to state that Mr.

 6   Willoughby is now available to conduct mediation on November 1, 2018.

 7             //

 8             //

 9             //

10             //

11             //

12             //

13             //

14             //

15             //

16             //

17             //

18             //

19             //

20             //

21             //

22             //

23             //

24             //

25             //

26             //

27             //

28
                                                                          3
     JOINT REQUEST TO CONTINUE CMC AND EXTEND MEDIATION DEADLINE
                                       C:\Users\IMBRIA~1\AppData\Local\Temp\notes06E812\Request to Continue CMC and Extend Mediation Deadline.docx
     Case No. C17-03614 KAW
      
 1             16.       Therefore, there are no issues that need to be addressed by this Court at the currently

 2   scheduled Case Management Conference. In the interest of conserving costs, as well as the Court’s time

 3   and resources, the Parties respectfully request that the upcoming Case Management Conference be

 4   continued for approximately ninety (90) days, to allow sufficient time for the Parties to participate in

 5   mediation.       Further, the Parties therefore respectfully request that the Court extend the mediation

 6   deadline by ninety (90) days to allow the Parties to attempt to hold the mediation on November 1, 2018

 7   and to have additional flexibility to proceed to mediation in January 2019 if circumstances prevent

 8   mediation from being held on November 1, 2018.

 9             Respectfully submitted,

10   DATED: October 16, 2018                                          SALTZMAN & JOHNSON LAW
                                                                      CORPORATION
11

12
                                                              By:                               /S/
13                                                                    Matthew P. Minser
                                                                      Attorneys for Plaintiffs, Operating Engineers’
14                                                                    Health And Welfare Trust Fund for Northern
                                                                      California, et al.
15
     DATED: October 16, 2018                                          LAW OFFICE OF MARCUS T. BROWN
16

17                                                            By:                                     /S/
                                                                      Marcus T. Brown
18                                                                    Attorneys for Defendant, Vortex Marine
                                                                      Construction, Inc., A California Corporation, dba
19                                                                    Vortex Diving, Inc.
20

21   IT IS SO ORDERED.
22
               The       currently        set     Case       Management             Conference          is     hereby        continued         to
23
     __________________________
      February 19, 2019         at __________________,
                                    1:30 p.m.          and all previously set deadlines and dates
24
     related to this case are continued accordingly. The deadline to hold the mediation session is extended by
25
                    January 31,
     ____ days to _______________________, 201_.
                                              9
26
     DATED: 10/17                , 2018
27                                                                       UNITED STATES MAGISTRATE JUDGE

28
                                                                          4
     JOINT REQUEST TO CONTINUE CMC AND EXTEND MEDIATION DEADLINE
                                       C:\Users\IMBRIA~1\AppData\Local\Temp\notes06E812\Request to Continue CMC and Extend Mediation Deadline.docx
     Case No. C17-03614 KAW
      
 1                                              CERTIFICATION RE: SIGNATURES

 2             I attest that concurrence in the filing has been obtained from the other Signatory.

 3
     DATED: October 16, 2018
 4

 5                                                            By:                                     /S/
                                                                      Matthew P. Minser
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          5
     JOINT REQUEST TO CONTINUE CMC AND EXTEND MEDIATION DEADLINE
                                       C:\Users\IMBRIA~1\AppData\Local\Temp\notes06E812\Request to Continue CMC and Extend Mediation Deadline.docx
     Case No. C17-03614 KAW
      
